Title: From Benjamin Franklin to ——— Epidorge, 12 August 1781
From: Franklin, Benjamin
To: Epidorge, ——


Sir,
Passy, Aug 12. 1781
I received the Letter you did me the honour of writing to me the 31st of last Month, inclosing the Procurations of the Voluntiers. I shall forward them by the first good Opportunity, to Mr. Richard Bache, Merchant at Philadelphia, and shall recommend it earnestly to him, to take the proper Steps for recovering & remitting what may be found due to those poor People. I have the honour to be Sir,
M. Epidorge ancien Greffier militaire de la Place de Dunkerque
 
Notation in Franklin’s hand: Cunningham’s People
